DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 04, 2020, July 06, 2020 and January 21, 2021 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Claim 9 recites “a work supporting member” in line 2. However specification fails to describe any structure or material related to the recited work supporting member.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a work supporting member” as recited in claim 9, line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 5, lines 8-10: “a support member configured to support the first and second segment end portions in a state where the first and second segment end portions are stacked with each other;”
Claim 5, lines 15-18: “a driving mechanism configured to drive the first movable blade and the second movable blade to cut the first segment end portion with the first movable blade and cut the second segment end portion with the second movable blade.”
Claim 9, lines 2-4: “a work supporting member configured to house and support the core and capable of changing attitude of the core such that the first and second segment end portions face downward.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation in Claim 9, lines 2-4 “a work supporting member configured to house and support the core and capable of changing attitude of the core” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The specification is silent on “a work supporting member” and it fails to provide any structure or material on how it is configured to change the attitude of the core. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 3 and 7: The limitation “provided integrally on one member” in line 3 renders claim indefinite. Lines 3-4 recite, “after cutting the first segment end portion by moving the one member in one direction”, in which, the expected outcome is, one moving member moves in one direction and cuts first segment. If first movable blade and second movable blade are provided integrally as one member, how the recited “first movable blade” would enable in this claim? Further, if both first and second movable blades are provided integrally on one member, would the first movable blade cause to simultaneously move the second blade as well?

Claim 5: the limitations, “a first movable blade configured to move to push” in line 11 and “a second movable blade configured to move to push” in line 13, render claim indefinite. What is the difference between “move” and “push” in conjunction with a movable blade? Examiner recommends to change it to “a first movable blade configured to push...”

Claim 9: The limitation “a work supporting member” in claim 9, line 2 renders claim indefinite. It is unclear what “a work supporting member” is and how the recited supporting Specification objection. 

Claims 2-4 depend on claim 1, claims 6-9 depend on claim 5. Therefore, claims 1-9 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20170264155) in view of Kazuo (JPS58209876). 
Regarding claim 1, Nakayama teaches,  
A coil segment cutting method of cutting first (28H, Fig. 13A) and second segment end portions (28J) of coil segments to be joined with each other for aligning positions of apexes of the first and second segment end portions to be joined, the coil segments being inserted into slots of a core (132) of a stator (20) or a rotor to form a plurality of layers in a radial direction of the core, the first and second segment end portions being portions protruding from an end face of the core (see Fig. 13A), comprising:


Nakayama does not teach cutting the second segment end portion with a second movable blade that moves such that the second movable blade pushes the second segment end portion onto the first segment end portion. However, Kazuo teaches a manufacturing tool and a method of manufacturing connector plug drawn and cut from a plurality of wires at same time in which, 
cutting the second segment end portion (one of the wire rod B2, Fig. 3, see modified Figure 3 below) with a second movable blade (eccentric rod 15 that revolves the plate 13 and 14, see Figure 3 below) that moves such that the second movable blade pushes the second segment end portion onto the first segment end portion.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (second movable blade)][AltContent: arrow][AltContent: textbox (first movable blade)][AltContent: textbox (second fixed blade)][AltContent: arrow][AltContent: textbox (first fixed blade)]
    PNG
    media_image1.png
    592
    662
    media_image1.png
    Greyscale

	Modified Figure 3, Kazuo. 



Regarding claim 4, Nakayama further teaches,
wherein the first and second segment end portions are cut in a state where the core is supported such that the first and second segment end portions face downward (see Figs. 13A and 14A).

Regarding claim 5, Nakayama teaches,
A coil segment cutting apparatus (890, 891, Fig. 13A) configured to cut first (28H) and second segment (28J) end portions of coil segments to be joined with each other for aligning positions of apexes of the first and second segment end portions to be joined, the coil segments being inserted into slots of a core (132) of a stator (20) or a rotor to form a plurality of layers (see Fig. 16) in a radial direction of the core, the first and second segment end portions being portions protruding from an end face of the core (see Fig. 13A), comprising: 


Nakayama does not teach a support member configured to support the first and second segment end portions or a second movable blade configured to move to push the second segment end portion onto the first segment end portion or a driving mechanism configured to drive the first movable blade and the second movable blade to cut the first segment end portion with the first movable blade and cut the second segment end portion with the second movable blade. However, Kazuo teaches a manufacturing tool and a method of manufacturing connector plug drawn and cut from a plurality of wires at same time, in which, 
a support member (plate 13, Fig. 3) configured to support the first and second segment end portions in a state where the first and second segment end portions are stacked with each other (see modified Figure 3 above); 
a second movable blade (see modified Figure 3 above) configured to move to push the second segment end portion onto the first segment end portion; and 
a driving mechanism (eccentric rod 15 that revolves the plate 13 and 14 and the double-edged plate around the axis XX line of each wire rod B2 that passes through the blade hole portion 13a and 14a by the rotary motor of the eccentric rod, see Figure 3 above and lines 77-80, pages 2-3, English Translation) configured to drive the first movable blade (see modified Figure 3 above) and the second movable blade to cut the first segment end portion with the first movable blade and cut the second segment end portion with the second movable blade.

Therefore, in view of the teachings of Kazuo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of 

Regarding claim 9, Nakayama further teaches,
comprising a work supporting member (housing 50, Fig. 1) configured to house and support the core (see Figs. 1 and 2) and capable of changing attitude of the core such that the first and second segment end portions face downward (see Fig. 13A). 

Note: it is unclear the limitations of “a work supporting member”. Specification fails to describe “a work supporting member” and hence the “work supporting member” has been examined as a housing 50, which is a frame disclosed in Fig. 1 of Nakayama.

Regarding claim 2, modified Nakayama teaches all the limitations of claim 1, except claim 2. Kazuo further teaches,
	wherein when cutting the first segment end portion with the first movable blade, the second segment end portion is received and supported by a first fixed blade (13a, see modified Figure 3 above), and when cutting the second segment end portion with the second movable blade, the first segment end portion is received and supported by a second fixed blade (see modified Figure 3 above).
 

	
Regarding claim 3, Kazuo further teaches,
wherein the first movable blade and the second movable blade are provided integrally on one member (see 14a, see modified Figure 3 above), and wherein after cutting the first segment end portion by moving the one member in one direction, the second segment end portion is cut by moving the one member in a direction opposite to the one direction.

Though Kazuo shows only one wire segment B2, it would have been obvious to replace the wire segment B2 with two wire segments 28H and 28J as taught by Nakayama that enables cutting first segment 28H by moving the blade 14a in one direction and cutting second segment 28J by moving the blade 14a in opposite of the one direction. Therefore, in view of the teachings of Kazuo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Nakayama to replace the cutting tools 890 and 891 with sliding plate 13 and 14 with blade hole portions 13a and 14a so that a moving blade cuts the first segment end portion while moving in one direction and cuts the second segment end portion while moving in opposite direction.   

Regarding claim 6, Kazuo further teaches,

a second fixed blade (13a see modified Figure 3) configured to receive and support the first segment end portion when cutting the second segment end portion with the second movable blade.
Therefore, in view of the teachings of Kazuo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Nakayama to replace the cutting tools 890 and 891 with sliding plate 13 and 14 with blade hole portions 13a and 14a as taught by Kazuo, so that the first fixed blade 13a supports second segment end portions and second fixed blade 13a supports second segment end portions when cutting the end portions of the coil. 

Regarding claim 7, Kazuo further teaches,
wherein the first movable blade (14a see modified Figure 3 above) and the second movable blade (14a) are provided integrally with one movable member (first movable blade and second movable blade are on same blade hole 14a, Fig. 3) slidable with respect to the support member (13), and wherein the first fixed blade and the second fixed blade (13a, see modified Figure 3) are provided integrally with the support member.

Regarding claim 8, Kazuo further teaches,
wherein the support member comprises a plurality of insertion holes (see blade holes on 13, Fig. 3) for inserting the first and second segment end portions therein, the insertion holes being aligned along a direction of movement of the movable member (holes are aligned with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art of record De Souza (US 8443509) teaches a method of preparing bar-wound stator conductors, twisting a conductors, trimming the adjacent first and second conductors to a common length using a trimming device; and grinding the trim ends using a rotary cutting tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729